Case 1:17-cv-02254-PAB Document 22 Filed 06/01/20 USDC Colorado Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 17-cv-02254-PAB

PATRICIA MALONE,

             Plaintiff,

v.

ANDREW M. SAUL, Commissioner of Social Security,

           Defendant.
_____________________________________________________________________

                                 ORDER
 _____________________________________________________________________

      This matter is before the Court on the Complaint [Docket No. 1] filed by plaintiff

Patricia Malone on September 19, 2017. Plaintiff seeks review of the final decision of

defendant Andrew M. Saul (the “Commissioner”)1 denying her claim for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act (the “Act”), 42 U.S.C. §§ 401-34, 1381-83f. The Court has

jurisdiction to review the Commissioner’s final decision under 42 U.S.C. §§ 405(g) and

1383(c).2

I. BACKGROUND

      On August 25, 2014, plaintiff applied for disability insurance benefits and



      1
          On June 4, 2019, the Senate confirmed Andrew M. Saul as Commissioner of
Social Security. Accordingly, Mr. Saul is substituted for Nancy A. Berryhill, former
Acting Commissioner of Social Security, as defendant in this lawsuit. See Fed. R. Civ.
P. 25(d).
      2
        The Court has determined that it can resolve the issues presented in this
matter without the need for oral argument.
Case 1:17-cv-02254-PAB Document 22 Filed 06/01/20 USDC Colorado Page 2 of 13




supplemental security income under Titles II and XVI of the Act, alleging a disability

onset date of June 1, 2010. R. at 21, 68- 69. Her claims were initially denied on

January 6, 2015. R. at 82, 96-97. On July 19, 2016, plaintiff appeared at a hearing

before an administrative law judge (“ALJ”) to testify regarding her disability. R. at 37.

On August 15, 2016, the ALJ issued a decision denying plaintiff’s claims. R. at 18.

The ALJ found that plaintiff had two severe impairments: Ehlers-Danlos syndrome and

obesity. R. at 23.3 The ALJ concluded that these impairments, alone or in

combination, did not meet or medically equal one of the regulations’ listed impairments.

R. at 25. The ALJ further determined that plaintiff had the residual functional capacity

(“RFC”) to perform sedentary work as defined in 20 C.F.R. §§ 404.1567(a) and

416.967(a) with the following additional limitations:

       plaintiff cannot climb ladders or scaffolds; she must avoid heights and
       other hazards; she can occasionally stoop, kneel, crouch, crawl, and
       climb stairs; and, she can frequently reach and handle.

R. at 25. Based on this RFC and in reliance on the testimony given by a vocational

expert (“VE”) at the July 2016 hearing, the ALJ determined that plaintiff was capable of

performing her past relevant work as a software engineer. R. at 30.

       On July 28, 2017, the Appeals Counsel denied plaintiff’s request for review of

the ALJ’s decision. R. at 1. Accordingly, the ALJ’s decision is the final decision of the

Commissioner.




       3
        Hypermobile Ehlers-Danlos syndrome is a genetic connective tissue disorder
that causes hypermobility of the joints. See National Institutes of Health, Hypermobile
Ehers-Danlos syndrome, https://rarediseases.info.nih.gov/diseases/2081/hypermobile-
ehlers-danlos-syndrome (last updated Apr. 20, 2017).

                                             2
Case 1:17-cv-02254-PAB Document 22 Filed 06/01/20 USDC Colorado Page 3 of 13




II. STANDARD OF REVIEW

       Review of the Commissioner’s finding that a claimant is not disabled is limited to

determining whether the Commissioner applied the correct legal standards and whether

the decision is supported by substantial evidence in the record as a whole. See Angel

v. Barnhart, 329 F.3d 1208, 1209 (10th Cir. 2003). The district court may not reverse

an ALJ simply because the court may have reached a different result based on the

record; the question instead is whether there is substantial evidence showing that the

ALJ was justified in her decision. See Ellison v. Sullivan, 929 F.2d 534, 536 (10th Cir.

1990). “Substantial evidence is more than a mere scintilla and is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007). Moreover, “[e]vidence is not

substantial if it is overwhelmed by other evidence in the record or constitutes mere

conclusion.” Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). The district

court will not “reweigh the evidence or retry the case,” but must “meticulously examine

the record as a whole, including anything that may undercut or detract from the ALJ’s

findings in order to determine if the substantiality test has been met.” Flaherty, 515

F.3d at 1070. Nevertheless, “if the ALJ failed to apply the correct legal test, there is a

ground for reversal apart from a lack of substantial evidence.” Thompson v. Sullivan,

987 F.2d 1482, 1487 (10th Cir. 1993).

III. THE FIVE-STEP EVALUATION PROCESS

       To qualify for disability benefits, a claimant must have a medically determinable

physical or mental impairment expected to result in death or last for a continuous

period of twelve months that prevents the claimant from performing any substantial

                                             3
Case 1:17-cv-02254-PAB Document 22 Filed 06/01/20 USDC Colorado Page 4 of 13




gainful work that exists in the national economy. 42 U.S.C. § 423(d)(1)-(2).

Furthermore,

       [a]n individual shall be determined to be under a disability only if his
       physical or mental impairment or impairments are of such severity that he
       is not only unable to do his previous work but cannot, considering his age,
       education, and work experience, engage in any other kind of substantial
       gainful work which exists in the national economy, regardless of whether
       such work exists in the immediate area in which he lives, or whether a
       specific job vacancy exists for him, or whether he would be hired if he
       applied for work.

42 U.S.C. § 423(d)(2)(A) (2006). The Commissioner has established a five-step

sequential evaluation process to determine whether a claimant is disabled. 20 C.F.R.

§ 404.1520; Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988). The steps of the

evaluation are:

       (1) whether the claimant is currently working; (2) whether the claimant has
       a severe impairment; (3) whether the claimant’s impairment meets an
       impairment listed in appendix 1 of the relevant regulation; (4) whether the
       impairment precludes the claimant from doing his past relevant work; and
       (5) whether the impairment precludes the claimant from doing any work.

Trimiar v. Sullivan, 966 F.2d 1326, 1329 (10th Cir. 1992) (citing 20 C.F.R.

§ 404.1520(b)-(f)). A finding that the claimant is disabled or not disabled at any point in

the five-step review is conclusive and terminates the analysis. Casias v. Sec’y of

Health & Human Servs., 933 F.2d 799, 801 (10th Cir. 1991).

       The claimant has the initial burden of establishing a case of disability. However,

“[i]f the claimant is not considered disabled at step three, but has satisfied her burden

of establishing a prima facie case of disability under steps one, two, and four, the

burden shifts to the Commissioner to show the claimant has the residual functional

capacity (RFC) to perform other work in the national economy in view of her age,


                                             4
Case 1:17-cv-02254-PAB Document 22 Filed 06/01/20 USDC Colorado Page 5 of 13




education, and work experience.” See Fischer-Ross v. Barnhart, 431 F.3d 729, 731

(10th Cir. 2005); see also Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). While the

claimant has the initial burden of proving a disability, “the ALJ has a basic duty of

inquiry, to inform himself about facts relevant to his decision and to learn the claimant’s

own version of those facts.” Hill v. Sullivan, 924 F.2d 972, 974 (10th Cir. 1991).

IV. DISCUSSION

       Plaintiff argues that the ALJ improperly disregarded the medical source

statements of two of plaintiff’s treating physicians, Drs. David Silverman and Nathalie

Nys. Docket No. 14 at 9.

       Dr. Silverman diagnosed plaintiff with Ehlers-Danlos syndrome in June 2014.

See R. at 510-14, 543-44, 627-30. During his examination of plaintiff on June 9, 2014,

Dr. Silverman found that plaintiff had full range of motion in her neck, shoulders,

elbows, wrists, hands, and hips, with no synovitis. R. at 514. He recommended that

plaintiff avoid yoga and discussed the possibility that plaintiff would experience pain in

the future “as [a] result of abnormal joint proprioception.” Id. During a follow-up visit on

April 8, 2015, Dr. Silverman noted that plaintiff had “developed some chronic pain

[from] her hypermobility.” R. at 747. He recommended that plaintiff pursue cognitive

behavioral therapy and pool exercise. R. at 748.

       Dr. Silverman made findings regarding plaintiff’s functional limitations in

September 2014 and May 2015. See R. at 447, 770. In a letter dated September 10,

2014, Dr. Silverman stated that plaintiff’s Ehers-Danlos syndrome prevented her from

walking or standing more than one hour out of every eight-hour period. R. at 447. He

further noted that plaintiff “suffers injuries as a result of medical condition at least once

                                              5
Case 1:17-cv-02254-PAB Document 22 Filed 06/01/20 USDC Colorado Page 6 of 13




a year which render her unable to leave her house for up to two months.” Id. On May

6, 2015, Dr. Silverman completed a medical source statement in which he opined that

plaintiff could stand for only ten minutes at a time, walk or stand less than two hours in

an eight-hour work day, and sit approximately four hours in an eight-hour work day. R.

at 771. He also stated that plaintiff would need to take unscheduled breaks and walk

every fifteen to twenty minutes for ten minutes each time. Id.

       Dr. Nys began treating plaintiff in July 2015. See R. at 761. During

examinations on July 23, 2015 and October 21, 2015, Dr. Nys noted that plaintiff

“appear[ed] well.” R. at 763, 802. At the October 21, 2015 visit, Dr. Nys diagnosed

plaintiff with metatarsalgia and prescribed shoe inserts. R. at 802. 4

       In the course of treating plaintiff, Dr. Nys drafted two statements regarding

plaintiff’s functional limitations. See R. at 768, 778-82. On December 4, 2015, Dr. Nys

wrote a letter stating that plaintiff’s Ehlers-Danlos syndrome prevented her from doing

any physical work without hurting herself and that plaintiff was “us[ing] a walker to get

around.” R. at 768. Dr. Nys also completed a medical source statement on July 6,

2016, in which she opined that plaintiff could sit for two hours at a time; stand for ten

minutes at a time; stand or walk less than two hours in an eight-hour work day; sit for

about two hours in an eight-hour work day; rarely lift less than ten pounds; occasionally

twist, stoop, and climb stairs; never crouch, squat, or climb ladders; and use her hands,

fingers, and arms to reach, grasp, and manipulate objects for only ten percent of an

eight-hour work day. R. at 778-82. She also stated that plaintiff would need to take



       4
           Metatarsaglia is defined as “pain in the ball of the foot.” R. at 803.

                                                6
Case 1:17-cv-02254-PAB Document 22 Filed 06/01/20 USDC Colorado Page 7 of 13




approximately ten unscheduled breaks of five minutes each during an eight-hour work

day, elevate her legs ninety degrees during prolonged sitting, and use a cane or other

assistive device to stand or walk. Id. Finally, Dr. Nys estimated that plaintiff would be

off-task at least twenty-five percent of the time during an eight-hour work day and would

be absent from work more than four days per month. Id. at 781. In a pain

questionnaire completed on the same date, Dr. Nys estimated that plaintiff would be off

task thirty-four to sixty-six percent of the time during an eight-hour work day due to

pain. R. at 782.

       The ALJ considered Drs. Silverman and Nys’ opinions in determining plaintiff’s

residual functional capacity, but gave the opinions little weight on the ground that Drs.

Silverman and Nys’ assessments of plaintiff’s functional limitations were “inconsistent

with the record as a whole, which show[ed] conservative treatment and injuries

consistent with occasionally [sic] ligament or tendon strains.” R. at 29.

       Plaintiff argues that the opinions of Drs. Silverman and Nys were entitled to

controlling weight because (1) Ehlers-Danlos syndrome is a rare medical condition

about which plaintiff’s treating physicians had specialized knowledge, and (2) the ALJ,

by failing to order a consultative examination, lacked substantial evidence to disregard

their opinions. Docket No. 14 at 13-14. Plaintiff also contends that the record evidence

strongly supports Drs. Silverman and Nys’ opinions. R. at 14. Defendant responds that

the ALJ “reasonably found that [Drs. Silverman and Nys’] opinions were in direct

conflict with the record as a whole and the objective medical evidence,” including their

own treatment records. Docket No. 16 at 13-14.



                                             7
Case 1:17-cv-02254-PAB Document 22 Filed 06/01/20 USDC Colorado Page 8 of 13




       The Tenth Circuit’s “case law, the applicable regulations, and the

Commissioner’s pertinent Social Security Ruling (SSR) all make clear that in evaluating

the medical opinions of a claimant’s treating physician, the ALJ must complete a

sequential two-step inquiry, each step of which is analytically distinct.” Krauser v.

Astrue, 638 F.3d 1324, 1330 (10th Cir. 2011). In the first step, the ALJ must consider

whether the treating physician’s opinion is entitled to controlling weight. If the treating

physician’s opinion is “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in

[the] case record, [the ALJ] will give it controlling weight.” 20 C.F.R. § 404.1527(c)(2);

see also SSR 96-2p, 1996 WL 374188, *1 (July 2, 1996).

       If the opinion is not given controlling weight, the ALJ will proceed to the second

step of the inquiry.5 In the second step, “[t]reating source medical opinions are still

entitled to deference and must be weighed using all of the factors provided in 20 CFR

[§§] 404.1527 and 416.927. In many cases, a treating source’s medical opinion will be

entitled to the greatest weight and should be adopted, even if it does not meet the test

for controlling weight.” SSR 96-2p, 1996 WL 374188, *4. The factors that must be

applied in determining what weight to give an opinion are:

       (1) the length of the treatment relationship and the frequency of
       examination; (2) the nature and extent of the treatment relationship,
       including the treatment provided and the kind of examination or testing
       performed; (3) the degree to which the physician’s opinion is supported by
       relevant evidence; (4) consistency between the opinion and the record as
       a whole; (5) whether or not the physician is a specialist in the area upon


       5
       Plaintiff does not contend that the ALJ erred at the second step of the anal ysis.
Her only argument is that the ALJ erred by failing to give Drs. Silverman and Nys’
opinions controlling weight. See Docket No. 14 at 9, 16.

                                             8
Case 1:17-cv-02254-PAB Document 22 Filed 06/01/20 USDC Colorado Page 9 of 13




       which an opinion is rendered; and (6) other factors brought to the ALJ’s
       attention which tend to support or contradict the opinion.

Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004) (quoting Watkins v.

Barnhart, 350 F.3d 1297, 1301 (10th Cir. 2003)); see also 20 C.F.R. § 404.1527(c).

“[A]n ALJ must give good reasons for the weight assigned to a treating physician’s

opinion, that are sufficiently specific to make clear to any subsequent reviewers the

weight the adjudicator gave to the treating source’s medical opinion and the reason for

that weight.” Langley, 373 F.3d at 1119 (internal quotation marks and alterations

omitted). While a failure to provide sufficiently specific, legitimate reasons tied to the

factors for the weight given to a treating physician’s opinion warrants reversal, Watkins,

350 F.3d at 1300-01, an ALJ is not required to “apply expressly each of the six relevant

factors in deciding what weight to give a medical opinion.” Oldham v. Astrue, 509 F.3d

1254, 1258 (10th Cir. 2007). Instead, an ALJ need only give “good reasons” for

according less weight to the treating source opinions, such as by citing to “contrary,

well-supported medical evidence” in the record.” Id.

       Here, there is substantial evidence supporting the ALJ’s decision to discount the

opinions of Drs. Silverman and Nys regarding plaintiff’s functional limitations. As

summarized in the ALJ’s decision and the parties’ briefs on appeal, the record shows

that plaintiff suffered from periods of pain and swelling in her feet, ankles, knees, hips,

shoulders, back, neck, and hands. See R. at 28 (citing Ex. 1F/12-64, 81-99; 3F/4-6;

4F/3-10, 30-35; 5F/58-61, 76-84, 96-102; 14F/11-15), 283 (ankle edema), 321

(shoulder pain), 352 (foot pain), 404 (knee pain), 427 (ankle pain), 454 (joint pain), 840

(hand and finger pain), 880 (hip tightness); Docket No. 14 at 3-8; Docket No. 16 at 3-8.


                                             9
Case 1:17-cv-02254-PAB Document 22 Filed 06/01/20 USDC Colorado Page 10 of 13




 However, substantial evidence also demonstrates that these conditions were “episodic

 and did not constantly impose significant functional limitations.” R. at 28 (citing Ex.

 1F/22-40, 52-64, 81-99, 133-141; 3F/6-9; 4F/30-35; 5F/79-84, 96-102; 14F/11-15, 41-

 47). For example, although plaintiff sought treatment for left ankle pain and edema in

 June 2010, she reported that her “[h]ealth ha[d] been good overall” and that she was

 exercising 3-4 times per week. R. at 283-84. An MRI in July 2010 revealed a severe

 partial tear of plaintiff’s plantar fascia, mild tenosynovitis, and mild joint effusion. R. at

 296. However, by August 30, 2010, plaintiff was able to walk on her foot with few

 symptoms. R. at 308. In June 2011, plaintiff complained of right shoulder pain, but had

 full range of motion “without pain or restriction.” R. at 321-22. Plaintiff was referred to

 physical therapy and instructed to treat her symptoms with over-the-counter pain

 medication, ice, rest, elevation, and heat. R. at 324, 327. On August 5, 2011, plaintiff

 reported a seventy to eighty percent improvement, R. at 328, and was released to all

 activities “without restriction” on September 23, 2011. R. at 335. In July 2012, plaintiff

 was referred to physical therapy for moderate right knee pain. R. at 404-406.

 Approximately one month later, her condition was seventy percent improved. R. at 408.

 In July 2013, plaintiff reported moderate to severe right foot pain as a result of an

 injury. R. at 352. She was told to ice and elevate her foot and avoid weight bearing.

 R. at 354. An MRI revealed mild tendinosis, bursitis, and edema, but no ligament tears.

 R. at 379-80. On August 22, 2013, plaintiff reported that she was “doing a lot better”

 and was able to “walk on her foot . . . without too much pain.” R. at 364.

        Treatment records from August 2013 to May 2016 show that plaintiff continued

 to experience pain and mobility issues. See, e.g., R. at 441, 452, 454, 736, 745, 755.

                                               10
Case 1:17-cv-02254-PAB Document 22 Filed 06/01/20 USDC Colorado Page 11 of 13




 However, the records also show that these conditions were resolved through physical

 therapy, home exercise, and over-the-counter medication. See R. at 451, 740, 793.

 Plaintiff’s physical therapists, Jessica Frankel and Christine Ringdahl, consistently

 rated plaintiff’s rehabilitation potential as “good” to “excellent.” R. at 758, 793, 796,

 840, 848, 858.

        Finally, in determining that plaintiff had the RFC to perform sedentary work, the

 ALJ properly relied on the opinion of Dr. Paul Barrett, an agency medical consultant,

 and plaintiff’s statements that she was able to perform a variety of activities, including

 preparing simple meals, cleaning her house, using public transportation, drawing

 comics, and socializing with friends. See R. at 26, 28, 78-80, 227-34.

        As defendant notes on appeal, Drs. Silverman and Nys’ own treatment records

 do not contradict the ALJ’s finding that plaintiff’s functional limitations were not as

 severe as those alleged. For example, although Dr. Nys stated that plaintiff is “unable

 to any physical work,” R. at 768, and Dr. Silverman stated that pain prevented plaintiff

 from completing tasks, R. at 769, both physicians examined plaintiff on only a handful

 of occasions and proposed conservative treatments, such as physical therapy, R. at

 627, shoe inserts, R. At 802, and limitations on exercise, R. at 630; cf. Zaricor-Ritchie v.

 Astrue, 452 F. App’x 817, 823 (10th Cir. 2011) (unpublished) (stating that “[a]n ALJ can

 take note of the level of treatment in assessing a claimant’s credibility”). While plaintiff

 contends that her conditions are severe and her treatment “constant and . . . intensive,”

 Docket No. 14 at 15, neither her subjective statements concerning the limiting effects of

 her symptoms, to which the ALJ gave only partial weight, see R. at 26-27, nor the

 objective medical records cited in plaintiff’s opening brief, Docket No. 14 at 3-8, are

                                              11
Case 1:17-cv-02254-PAB Document 22 Filed 06/01/20 USDC Colorado Page 12 of 13




 sufficient to undermine the ALJ’s contrary conclusion.6

        Plaintiff’s remaining arguments – that the ALJ should have given special weight

 to Drs. Silverman and Nys’ opinions because Ehlers-Danlos syndrome is a rare

 condition, and that the ALJ lacked substantial evidence for his RFC findings because

 he failed to order a consultative examination – are also unpersuasive. Plaintiff does

 not explain why Drs. Silverman and Nys’ specialized knowledge about Ehlers-Danlos

 syndrome would have any bearing on the ALJ’s determination of whether their medical

 source opinions were consistent with the objective medical evidence. Even if a

 condition is common, an ALJ is not permitted to “interpose his own medical expertise

 over that of a physician.” Zaricor-Ritchie, 452 F. App’x at 823. As to the latter

 argument, plaintiff appears to suggest that only opinions regarding her functional

 limitations were relevant to the ALJ’s assessment of RFC. However, this argument is

 inconsistent with the social security regulations, which require an ALJ to “assess and

 make a finding about [a claimant’s] residual functional capacity based on all the

 relevant medical or other evidence in [the] case record.” 20 C.F.R.

 § 404.1520(e); see also Jones v. Colvin, 610 F. App’x 755, 758 (10th Cir. 2015)

 (unpublished) (finding that “the ALJ properly considered the lack of medical evidence,

 in particular the findings of lack of effusion and normal range of motion of the knee, in

 assigning little weight to Dr. Koldkolo’s opinions”); Hamlin v. Barnhart, 365 F.3d 1208,

 1222-23 (10th Cir. 2004) (indicating that medical reports should be considered as part



        6
         Plaintiff does not challenge the ALJ’s finding that plaintiff’s statements
 regarding the limiting effects of her symptoms were not fully corroborated by the
 objective medical evidence. See R. at 27.

                                             12
Case 1:17-cv-02254-PAB Document 22 Filed 06/01/20 USDC Colorado Page 13 of 13




 of RFC analysis even if they do not specifically address a claimant’s functional

 limitations). Plaintiff also does not make any effort to show that the ALJ was required to

 order a consultative examination. See Jazvin v. Colvin, 659 F. App’x 487, 489 (10th

 Cir. 2016) (unpublished) (“[I]f the claimant’s attorney does not request a consultative

 examination, the ALJ has no duty to order one unless the need ‘is clearly established

 on the record.’” (quoting Hawkins v. Chater, 113 F.3d 1162, 1168 (10th Cir. 1997)).

 Nor does she directly challenge the specific limitations incorporated into the ALJ’s

 ultimate assessment of RFC. For the reasons discussed above, the Court finds that

 there is substantial evidence in the record to support the ALJ’s decision not to give

 controlling weight to Drs. Silverman and Nys’ opinions regarding plaintiff’s functional

 limitations.

 V. CONCLUSION

        Because the Court finds that the ALJ’s disability determination was supported by

 substantial evidence, it is

        ORDERED that the decision of the Commissioner that plaintiff is not disabled is

 AFFIRMED.


        DATED June 1, 2020.

                                          BY THE COURT:


                                          ____________________________
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                             13
